Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim status
Claims 1-4 are pending
Claims 1-4 are under examination


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (p. 10, line 16, p. 23, line 10). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “http” can be replaced with “hypertext transfer protocol”. See MPEP §  608.01.

Objection to Drawings
Figures 10 and 11 of the Specification include text that does not conform to standards as “readable and reproducible for publication purposes” as set forth in MPEP § 507 (see also 37 CFR 1.84(b)).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-2 are objected to because of the following informalities: 
claim 1, where a claim sets forth a plurality of elements or steps, [to wit, mixing, injection, transplantation, breeding, etc.] each element or step of the claim should be separated by a line indentation. As a related matter, unduly complex claim formats should be avoided (e.g., “a Cas protein…sgRNA(s)…and single-stranded DNA targeting vector are mixed with Cas9 protein and sgRNA(s)” is overly verbose), 37 CFR 1.75(i). See MPEP §608.01(m).
In regard to claim 1, instant claim uses the abbreviation “CKO/KI”, which has not been spelled out upon first use. Although claims are allowed abbreviations, if an abbreviation is not spell out upon first use in a claim, MPEP §2429 states that Applicant only use abbreviations that are specifically defined in "WIPO Standard ST.25 (1998)" or that are well known and would be clear to someone who had not read the invention description.
In regard to claim 2, the phrase in step 2 reciting “applicable to synthetic RNA” is a grammatical error as a dangling modifier. 
In regard to claim 2, the phrase in step 3 reciting “design and construction of targeting vector scheme” is a grammatical error as it is a run-on sentence with the next phrase “developing a model production scheme”. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

In regard to Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitations of an “animal model” and “animal embryo”, and the claim also recites “F0 mice” and “F1 mice” which are the narrower statement of the limitation. Since Applicant’s specification discloses that the claimed animal models encompass more than just mice (e.g., p. 1, 3rd para.), the claim is indefinite as to the scope of the animals used in the claimed method.
In regard to Claim 1, instant claim recites the term “high-efficiency sgRNA(s)”. A claim may be rendered indefinite by reference to term of degree (see MPEP 2173.05(b), I). Specifically, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). In instant case, the specification does not provide some standard for measuring that degree (i.e., what constitutes high-efficiency). Thus, a determination was made by the Examiner that one ordinary skill in the art could not ascertain the scope of the claim (e.g., arrive at a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended. 
In regard to Claims 1 and 2, instant claims recite the limitation that the method comprises a breeding step of the “correct genotype” mice.  A claim may be rendered indefinite by reference to subjective term (see MPEP 2173.05(b), IV). Specifically, the phrase “correct genotype” is a subjective term which renders the claim indefinite.  The phrase "correct genotype" is not defined by the claim, the specification does not provide a standard for some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant is recommended to substitute a more definitive term such as “positive” genotype.
In regard to Claim 2, as a related matter to that above, instant claim recites the limitation that the method step 4 comprises a mixing step of the “correctly” constructed vector.  Again, constructed “correctly” is a subjective term which renders the claim indefinite.  The phrase “constructed correctly” is not defined by the claim, the 
In regard to Claim 2, instant claim in step 2 (3) recites the broad recitations of “embryos”, and the claim also recites “mouse fertilized eggs” which are the narrower statement of the limitation. Thus, the claim is indefinite as to the scope of the cells to be used in the claimed method.
In regard to Claim 2, where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “screening out” in claim 2, step 2 (3) is used by the claim to mean screening to “obtain” the sgRNA with the best cleavage activity (e.g., p. 24, line 14), while the accepted meaning of “screening out” is screening to “exclude” the sgRNA with the best cleavage activity. The term is indefinite because the specification does not clearly redefine the term. In light of the specification and for the sake of compact prosecution, the Examiner is interpreting the phrase as screening for the sgRNA with the best cleavage activity.
In regard to Claim 2, instant claim recites the limitation that the method comprises a step of developing a model production scheme “according to needs”.  A claim may be rendered indefinite by reference to subjective term (see MPEP 2173.05(b), IV). Specifically, the phrase “according to needs” is a subjective term which 
In regard to Claim 2, instant claim, step 3, recites the limitation "the targeting vector" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 is directed to “single-stranded DNA targeting vector(s)”, thereby rendering Claim 2 indefinite as to which targeting vector it refers. 
In regard to Claim 3, instant claim recites a step directed to a “sgRNA targeting a modified locus” in regard to step 2, substep (1) of Claim 2.  There is insufficient antecedent basis for this limitation in the claim because Claim 2 is directed to sgRNA that target a “gene locus to be modified”, thereby rendering Claim 3 indefinite as to which locus the sgRNA is to target. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al., (US 11,021,719, filed 7/31/2018, patented 6/01/2021), in view of Sakurai et al. (BMC Biotech, 2014, 14:1-11),  Fujii et al., (NAR, 2013, 41:1-9), and Kouranova et al., (Hum Gen Ther, 2016, 27:464-475)

In regard to claim 1, Gong teaches a method of preparing a knockout/knock-in reporter mouse model by using the CRISPR/Cas9 system (Abstract, col 64-66, Section IV, see also Fig. 2), the method comprising a mixture of the following:
A Cas9 protein that is expressed and purified in vitro (col 34, 3rd para.). Importantly, Gong establishes the scientific concept of a ribonucleoprotein (RNP) complex, wherein the Cas9 protein and sgRNA are directly introduced to cells (col 55, last para., col 76, 2nd para., see Fig. 4, 5, 10);
A sgRNA (col 36-43, see col 68, Example 1). In regard to the sgRNA being screened for its efficiency, Gong establishes the scientific concept of providing “methods of optimizing the ability of CRISPR/Cas to induce recombination of a genomic nucleic acid with an exogenous donor nucleic acid”, wherein the changed variable is the guide RNA (e.g., the form or sequence of the guide RNA) (col 5, 3rd para., see also Fig 1B). 
A single-stranded DNA (i.e., ssODN) targeting vector (col 47, Exogenous Donor Nucleic Acids, col 72, 2nd para., see Fig. 10),
wherein the mixture is microinjected into an embryo (col 55, last para.), which undergoes implantation into a surrogate mother and F0 mice are born (col 64, 3rd para., col 66, 2nd para.),
wherein F0 positive mice are bred to obtain homozygous F1 mice, which would have been predictably obvious when the F0 positive mice were heterozygous (col 3, 2nd para., col 26, 4th para., col 64, 4th para., col 66, 2nd -3rd para., see also col 69, 2nd para.);
and the F1 positive mice are identified, and the targeted genomic locus in the mouse model is analyzed and verified (col 63 3rd para. to col 65, 1st para., see Example 1).
However, in regard to claim 1, although Gong teaches the mixture can be injected into the mouse embryo (col 64, 4th para.), Gong does not provide a preferred embodiment of a method practiced in an embryo. Nevertheless, the reference of Sakurai et al. (BMC Biotech, 2014, 14:1-11) is cited by Gong.
Sakurai et al., teach a method for preparing CRISPR/Cas9 knockout mice comprising the microinjection of test embryos with the CRISPR/Cas9 components to 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the multistep method for preparing knock-in/knock-out mouse reporter models using Cas9 protein, a sgRNA that had been optimized as taught by Gong, and perform the sgRNA optimization in an embryo as taught by Sakurai with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sakurai because the optimization step in embryos at the pre-implantation stage allows the confirmation of cleavage by a particular sgRNA, which can be performed quickly after microinjection and does not require the time consuming process of egg transfer to a recipient to produce offspring, which also reduces the numbers of mice needed (Abstract, p. 2, 2nd para., p. 7, col 2, p. 8, Conclusions).
However, although Gong teaches varying the guide RNAs in order to optimize the CRISPR/Cas9 system, they do not provide a preferred embodiment of a method of screening different sgRNAs in embryos. 
In regard to claim 1, Fujii teaches a method of screening different sgRNAs in embryos to test for cleavage activity in microinjected mouse embryos (Abstract, p. 3. Fig 1, see also p. 6, Fig. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the multistep method for preparing knock-in/knock-out mouse reporter models using Cas9 protein, a sgRNA that had been optimized in embryos as suggested by Gong and Sakurai, and combine the steps of screening different sgRNAs 
Finally, although Gong teaches that the Cas9 protein is to be used with the sgRNA and ssODN, they do not provide a preferred embodiment of microinjecting Cas9 protein RNP complexes into embryos. 
In regard to claim 1, Kouranova teaches a method for preparing knockout animals by microinjecting Cas9 complexes into embryos (Abstract, p. 466, Cas9 protein and ribonucleoprotein complex formation, p. 467, Microinjection,, see Fig. 6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the multistep method for preparing knock-in/knock-out mouse reporter models using microinjected Cas9 protein in a RNP complex as suggested by Gong with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Gong explicitly suggests using Cas9 protein in a RNP complex for microinjection into embryos, and because Kouranova teaches that compared to Cas9 mRNA, the Cas9 protein is the most convenient and efficient to use (Abstract).
In regard to claim 2, the following substeps are taught and/or made obvious by Gong in view of Sakurai, Fujii, and Kouranova:
In regard to claim 2, step 1, as stated supra, Gong et al. makes obvious the step of preparing a Cas9 protein expressed and purified in vitro,
 claim 2, step 2, as stated supra, Gong makes obvious screening varying guide RNAs in order to optimize the CRISPR/Cas9 system.
Specifically, in regard to claim 2, step 2, substep (1), both Gong and Fujii teach designing a sgRNA with a DNA-targeting segment for a gene locus and preparing a DNA based transcription template for in vitro transcription of the sgRNA (col 37, 3rd para., p. 38, 3rd para., col 41, 2nd para. to 43, 3rd para. of Gong, see also p. 2, Materials & Methods, 2nd para. of Fujii);
In regard to claim 2, step 2, substep (2), as stated supra, both Gong and Fujii teach transcribing the sgRNA from a DNA template by in vitro transcription for later use, while Fujii explicitly teaches using the in vitro transcription kit from Promega (p. 2, Materials & Methods, 3rd para.), which would have been obvious for the purposes of convenience and economy;
In regard to claim 2, step 2 (3), as stated supra, Gong teaches use of the Cas9 protein for microinjection into mouse one-cell stage embryos (i.e., fertilized eggs or zygotes) (e.g., see col 28, lines 49-50, col 55, lines 42-44), while Sakurai teaches it would be obvious to use mouse fertilized eggs to optimize the CRISPR/Cas system to save time and mice, and Fujii teaches testing CRISPR/Cas9 microinjected zygotes for sgRNA and screening for the sgRNA with the best cleavage activity for later use. For example, Fujii teaches a screening method for cleavage efficiency (i.e., % indel formation) comparing longer versus shorter sgRNAs (p. 3, Results, Comparison of genome-modification efficiencies between long and short gRNAs, see Fig. 1B), and then later uses the longer sgRNA for embryo injection and implantation to make the F0 mice (p. 3, last para., see Fig. 2).  
claim 2, step 3, as stated supra, Gong teaches a method of preparing a knockout/knock-in reporter mouse model by using the CRISPR/Cas9 system and provides a model production scheme (i.e., protocol) for doing so (Abstract, col 64-66, Section IV, see also Fig. 2), wherein a single-stranded DNA (i.e., ssODN) targeting vector is designed and constructed based on the report model (col 47, Exogenous Donor Nucleic Acids, col 72, 2nd para., see Fig. 10)
In regard to claim 2, step 4, as stated supra, Gong teaches embryo injection and transplantation. As stated supra, Gong teaches constructing the ssODN and optimizing the sgRNA, which Fujii teaches is screened for cleavage activity in order to predicate mutation inducing efficiency. Furthermore, as stated supra, Gong suggest a mixture of the sgRNA and ssODN with the Cas9 protein in a RNP complex, which Kouranova teaches is an obvious for convenience and efficiency. 
In regard to claim 2, step 5, as stated supra, Gong genotyping the F0, and makes obvious breeding sexually mature heterozygous F0 to generate homozygous F1 mice that are analyzed and verified as the animal model.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al., (US 11,021,719, filed7/31/2018, patented 6/01/2021), in view of Sakurai et al. (BMC Biotech, 2014, 14:1-11) and Fujii et al., (NAR, 2013, 41:1-9) and Kouranova et 

As discussed previously, Gong et al. suggest a multistep method for preparing knock-in/knock-out mouse reporter models using Cas9 protein, a sgRNA that has been screened for cleavage efficiency in test embryos, and a single-stranded DNA targeting vector.
In regard to claim 3, as stated supra, Gong teaches a sgRNA transcription DNA based vector and preparing and in vitro transcription template (col 40, last para. to 43, 3rd para.).
In regard to claim 4, as stated supra, Gong makes obvious screening varying guide RNAs in order to optimize the CRISPR/Cas9 and teaches the use of one-cell stage embryos, while Sakurai teaches it would be obvious to use one-cell stage embryos to optimize the CRISPR/Cas system, and Fujii teaches screening for the sgRNA with the best cleavage activity in embryos for later use.
However, in regard to claim 3, Gong is silent with respect to a design website for designing the sgRNA.
Nevertheless, Fujii cites their prior work of Hwang for sgRNA design (p. 2, Construction of gRNA coding vectors).
	With respect to claim 4, Hwang teaches the use of a design website for designing sgRNA (p. 229, 2nd para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the multistep method for preparing knock-in/knock-out mouse  Off-target activity analysis, p. 474,1st para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633